MEMORANDUM **
Marina del Rosario Lima Jacobo, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA adopted the IJ’s decision and also gave reasons of its own, we review both decisions. Katana v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We deny the petition for review.
The IJ’s adverse credibility determination was dispositive of Lima’s eligibility for relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003) (an adverse credibility finding may be dispositive of an applicant’s eligibility for asylum, withholding of removal, and relief under the Convention Against Torture). Even construed liberally, Lima’s pro se brief cannot be interpreted to challenge the credibility finding. Accordingly, she has waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.